DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0278234 to Masterson.
As concerns claim 20, a system for generating resource previews in a communication session, the system comprising at least one memory device storing computer-executable instructions and at least one processor configured to execute the stored instructions to:
	store first user-attribute data ((“received data” - i.e., automatic information layout engine 102 collects display configuration information and uses the information to select or generate a web preview layout 120) (¶ 0021-0023; 0027; 0032-user movement data; 0053; 0023-display capabilities can be stored in a database) of a first recipient (fig. 1, multiple users, thus a first recipient) and second user-attribute data ((“received data” - i.e., automatic information layout engine 102 collects display configuration information and uses the information to select or generate a web preview layout 120) (¶ 0021-0023; 0027; 0032-user movement data; 0053) of a second recipient (fig. 1, multiple users, thus a second recipient);

	determine a first recipient-based preview ((i.e., web preview layouts 120 may include at least one horizontal layout and at least one vertical layout that are generated based on display properties of the receiving device and may be stored as predefined layout definitions) ¶ 0021-0022 & 0035-0036; abstract-previews…allowing senders and recipients to see web content preview) of the resource based on the link (0006) and the first user-attribute data (0032-user movement data);
	determine a second recipient-based preview ((i.e., web preview layouts 120 may include at least one horizontal layout and at least one vertical layout that are generated based on display properties of the receiving device and may be stored as predefined layout definitions) ¶ 0021-0022 & 0035-0036; abstract-previews…allowing senders and recipients to see web content preview) of the resource based on the link and the second user-attribute data, wherein the second recipient-based preview includes different content (abstract-tailored to display characteristics of device, 0002-devices differ in display characteristics; 0022-different display capabilities for sender and recipient; 0032-audible summary-thus providing an audible summary for one user would be “different content”; BRI of “content”, wherein in light of applicant’s specification (see 0029 of corresponding PGPub) content is described as the medium a message is delivered (i.e. for example - text, image, video), thus an audio medium would be a “content” and recipients and senders receive “different” displays (0022)) from the first recipient-based preview;

	provide to a second recipient device the second recipient-based preview of the resource (fig. 1, multiple devices;  preview shown for a second device).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 11, 12, 15, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0278234 to Masterson in view of U.S. Patent Application Publication 2016/0378999 to Panchapakesan et al.
Masterson ‘234 disclose:
As concerns claim 1, a method of generating a resource preview (114 - fig. 2B) in a communication session (e.g., email or instant messaging; ¶ 0018), the method comprising:
receiving, on a recipient device (118d — fig. 2B), a link (i.e., URL 106 in fig. 2B; ¶ 0029) sent from a sender (i.e., user 116 sends email message with link to recipient) to a recipient (i.e., recipient uses smartphone 118d — fig. 2B for receiving email from sender), wherein the link (106) is associated with a resource (i.e., user may compose messages comprising a link or URL 106 that is associated with a web page or resource and is to be received by a recipient of the email) (fig. 1; ¶ 0020 & 0024);

wherein the user-attribute data includes at least one of: an access privilege to the resource associated with the recipient, a position within an organization associated with the recipient, a security clearance level associated with the recipient, an access credential associated with the recipient, a qualification associated with the recipient, a professional expertise with the resource associated with the recipient, an involvement with the resource associated with the recipient, a level of understanding of the resource associated with the recipient, or an online activity associated with the recipient;
determining a recipient-based preview ((i.e., web preview layouts 120 may include at least one horizontal layout and at least one vertical layout that are generated based on display properties of the receiving device and may be stored as predefined layout definitions) (¶ 0021-0022 & 0035-0036; abstract-previews…allowing senders and recipients to see web content preview) of the resource based on the received link (0006), the user attribute data (0032-user movement data), and the device data (0006); and 
displaying, on the recipient device [118d], the determined recipient-based preview of the resource (114 - fig. 2B; i.e., automatic information layout engine 102 uses summarized content to 
As concerns claim 11, a method of generating resource previews (114 - fig. 2B) in a communication session (e.g., email or instant messaging; ¶ 0018), the method comprising:
storing user-attribute data of a sender and user attribute data of a recipient (i.e., web preview layouts 120 may include at least one horizontal layout and at least one vertical layout that are generated based on display properties of the receiving device and may be stored as predefined layout definitions) (¶ 0021-0022 & 0035-0036);
wherein the user-attribute data includes at least one of: an access privilege to the resource associated with the recipient, a position within an organization associated with the recipient, a security clearance level associated with the recipient, an access credential associated with the recipient, a qualification associated with the recipient, a professional expertise with the resource associated with the recipient, an involvement with the resource associated with the recipient, a level of understanding of the resource associated with the recipient, or an online activity associated with the recipient;
analyzing a communication sent from the sender (i.e., user 116 sends email message with link to recipient) to the recipient (i.e., recipient uses smartphone 118d — fig. 2B for receiving email from sender), wherein the communication comprises a link (106) associated with a resource;
determining a sender-based preview (0020-user generating) of the resource based on the link (0006; 0028) and the user-attribute data of the sender (0005-preview based on display 
determining a recipient-based preview (0020-user receiving) of the resource based on the link (0006-assoicaiated with the URL; 0028) and the user-attribute data of the recipient (0005-preview based on display configuration information received from the client device; “user-attribute data” is given BRI wherein device used by the user is a “user-attribute data”; 0032-user movement data; 0053), wherein the recipient-based preview of the resource differs from the sender-based preview of the resource (abstract-tailored to display characteristics of device, 0002-devices differ in display characteristics; 0022);
providing to a sender device the sender-based preview of the resource (0033-displays) and
providing to a recipient device the recipient-based preview of the resource (0033-displays). 

Masterson ‘234 do not disclose:
wherein the user-attribute data includes at least one of: an access privilege to the resource associated with the recipient, a position within an organization associated with the recipient, a security clearance level associated with the recipient, an access credential associated with the recipient, a qualification associated with the recipient, a professional expertise with the resource associated with the recipient, an involvement with the resource associated with the recipient, a level of understanding of the resource associated with the recipient, or an online activity associated with the recipient.


wherein the user-attribute data includes at least one of: an access privilege to the resource associated with the recipient, a position within an organization associated with the recipient, a security clearance level associated with the recipient (0003-different copies tailored to individuals’ level of clearance; Fig. 5; relevant to user’s clearance level), an access credential associated with the recipient, a qualification associated with the recipient, a professional expertise with the resource associated with the recipient, an involvement with the resource associated with the recipient, a level of understanding of the resource associated with the recipient, or an online activity associated with the recipient;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Masterson ‘234 with different previews for different users, as taught by Panchapakesan et al. ‘999, in order to ensure data security.

Masterson ‘234 do not disclose:
As for claim 15, the method of claim 11 wherein the sender-based preview is determined based on the sender’s position with an organization and the recipient-based preview is based on the recipient’s position with an organization.
	As concerns claim 23, wherein the first recipient-based preview of the resource includes presentation of a portion of the resource relevant to the first recipient and the second recipient-based preview of the resource includes presentation of a different portion of the resource relevant to the second recipient

Panchapakesan et al. ‘999 teach:
As for claim 15, the method of claim 11 wherein the sender-based preview is determined based on the sender’s position with an organization and the recipient-based preview is based on the recipient’s position with an organization (0003-different copies tailored to individuals’ level of clearance).
As concerns claim 23, wherein the first recipient-based preview of the resource includes presentation of a portion of the resource relevant to the first recipient and the second recipient-based preview of the resource includes presentation of a different portion of the resource relevant to the second recipient (0003-different copies tailored to individuals’ level of clearance; Fig. 5; relevant to user’s clearance level).
As concerns claim 24, the system of claim 20 wherein the first recipient-based preview of the resource includes a redacted representation of the resource, and the second recipient-based preview includes an unredacted representation of the resource (0003-different copies tailored to individuals’ level of clearance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Masterson ‘234 with different previews for different users, as taught by Panchapakesan et al. ‘999, in order to ensure data security. 

Masterson ‘234 further disclose:

As concerns claim 3, the method of claim 1, wherein determining the recipient-based preview is further based on content of the communication session (0032-network latency; also preview based on URL which is “content” of the communication session). 
As concerns claim 5, the method of claim 1, wherein displaying the determined recipient-based preview of the resource is performed by a chat application (i.e., instant messaging) (0018).
As concerns claim 7, the method of claim 1, displaying the link [106], determining that the resource was updated (i.e., device orientation changes), and updating the link (i.e., Client-side detection may allow the system to dynamically update the layout of the web content preview 114 in response to changes in display orientation/aspect ratio at the client device (e.g., physically rotating a smart phone or tablet, resizing the message window, or reconfiguring the graphics adapter settings) after initially rendering the web content preview 114 for a particular orientation) (¶ 0024).
As concerns claim 12, Masterson discloses wherein each of the sender-based preview of the resource and the recipient-based preview of the resource is further based on at least one of a received sender profile, data derived from a chat session, data derived from an environment associated with the sender or the recipient, or a received recipient profile (i.e., automatic information layout engine 102 collects display configuration information or “recipient profile” from receiving device 118d) (¶ 0022).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0278234 to Masterson and U.S. Patent Application Publication 2016/0378999 to Panchapakesan et al. in view of U.S. Patent Application Publication 2016/0255024 to Tichauer et al.
Masterson ‘234 do not disclose:
 As concerns claim 4, the method of claim 1, wherein determining the recipient-based preview is further base on a received sender profile. 
Tichauer et al. ‘024 teach:
As concerns claim 4, the method of claim 1, wherein determining the recipient-based preview is further base on a received sender profile (0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Masterson ‘234 with a received sender profile, as taught by Tichauer et al. ‘024, in order to provide an enhanced notification. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0278234 to Masterson and U.S. Patent Application Publication 2016/0378999 to Panchapakesan et al. in view of U.S. Patent Application Publication 2016/0037195 to Shin et al.  

As concerns claim 10, displaying a resource recommendation as a function of a recommendation-setting profile.
Shin et al. ‘195 teach:
As concerns claim 10, displaying a resource recommendation as a function of a recommendation-setting profile (0058-recommendation message; 0078-profile information, preference setting; abstract; claim 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Masterson ‘234 with a resource recommendation, as taught by Shin et al. ‘195, in order to provide an optimized viewing experience in consideration of a user’s intent.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0278234 to Masterson and U.S. Patent Application Publication 2016/0378999 to Panchapakesan et al. in view of U.S. Patent Application Publication 2018/0129637 to Lantwin et al.
Masterson ‘234 do not disclose:
	As concerns claim 16, wherein the sender-based preview is determined based on the sender’s predicted level of understanding a topic being discussed and the recipient-based preview is based on the recipient’s predicted level of understanding the topic being discussed.
	Lantwin et al. ‘637 teach:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Masterson ‘234 with customizing based on an expertise of the user, as taught by Lantwin et al. ‘637, in order to provide more relevant content to the user.
	
Claims 8, 9, 13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0278234 to Masterson and U.S. Patent Application Publication 2016/0378999 to Panchapakesan et al. as applied above in view U.S. Patent Application Publication 2018/0191686 to Ghafourifar.
Masterson fails to disclose:
As concerns claim 8, providing credentials from the sender to recipient, wherein the credentials permit access to the resource.
Ghafourifar teaches:
As concerns claim 8,  providing credentials (i.e., adaptive privacy controls may be applied to a document or file by protecting the document or file using a shared password, encryption keys, or token controlled link; ¶  0030) from the sender (i.e., User A) to recipient (i.e., User B), wherein the credentials permit access to the resource (i.e., user B can only access the document or file shared by using a password, key, or link to a token) (¶  0031 0034, & 0036).
 Therefore, it would have been obvious before the effective filing date of the invention to modify Masterson to include providing credentials from the sender to recipient, wherein 

Masterson fails to disclose:
As concerns claim 9, wherein determining the recipient-based preview is further based on the recipient's credentials.
Ghafourifar teaches:
As concerns claim 9, wherein determining the recipient-based preview is further based on the recipient's credentials (i.e., user B can only access or view part of the document or file by using a password, key, or link to a token; 0031, 0034, & 0036). 
Therefore, it would have been obvious before the effective filing date of the invention to modify Masterson to include providing credentials from the sender to recipient, wherein the credentials permit access to the resource as taught by Ghafourifar for the benefit of allowing a sender to apply customized privacy settings to particular parts of a resource (Ghafourifar - ¶ 0003).

Masterson fails to disclose:
As concerns claim 13, the method of claim 11, wherein the sender-based preview is determined based on access privileges associated with the sender and the recipient-based preview is based on privileges associated with the recipient.

In an analogous art, Ghafourifar teaches the user-attribute data further includes at least one of credentials, security clearance, or authentication information (user B can only access or view part of the document or file by using a password, key, or link to a token) (¶  0031, 0034, & 0036); thus “qualified” if credential is included) associated with the sender or the recipient relative to the resource.
Therefore, it would have been obvious before the effective filing date of the invention to modify Masterson to include wherein displaying/generating the resource preview comprises displaying/generating the resource preview as a function of the recipient's credentials/authentication as taught by Ghafourifar for the benefit of allowing a sender to apply customized privacy settings to particular parts of a resource (Ghafourifar - ¶ 0003).

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. 
The examiner disagrees with the applicant’s remarks concerning the “user-attribute data” and it is not found persuasive. However, the arguments are moot in view of the new grounds of rejection necessitated by the newly amended claims which have been addressed above. 
As concerns claim 20, the claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. Masterson discloses different display capabilities for both a sender and recipient, such that they would not have the same .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2005/0060381 to Huynh et al. disclose recipient or sender message delivery preferences with device or user specific message adaptation configuration (0026, 0033).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451